In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from stated portions of a judgment of the *545Supreme Court, Kings County (Rigler, J.), dated January 6, 2000, which, inter alia, awarded him only 40% of the value of the plaintiffs nursing license, and the plaintiff cross-appeals from so much of the same judgment as awarded the defendant 40% of the value of her nursing license.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
The trial court providently exercised its discretion in awarding 40% of the value of the plaintiffs nursing license to the defendant (see, Bugliari v Bugliari, 169 AD2d 697; Maloney v Maloney, 137 AD2d 666).
The defendant’s remaining contentions are without merit. Ritter, J. P., Friedmann, H. Miller and Smith, JJ., concur.